Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Marlow, J.), rendered February 28, 1994, revoking a sentence of probation previously imposed by the same court (Dolan, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree under Indictment No. 85/92.
Ordered that the amended judgment is affirmed.
In view of the defendant’s failure to demonstrate a valid basis for the assignment of new counsel, we conclude that the County Court did not err in denying his request for another attorney at sentencing (see generally, People v Sawyer, 57 NY2d 12, cert denied 459 US 1178; see, e.g., People v Brito, 174 AD2d 686; People v Davis, 161 AD2d 787; People v Rodriguez, 126 AD2d 580).
The County Court erred in failing to pronounce sentence on the charge of disorderly conduct, of which the defendant was convicted (see, People v Calandro, 127 AD2d 675). However, there is no need to remit the matter for resentencing in this case because the defendant has already served the maximum term to which he could have been sentenced for disorderly conduct (see, People v Williams, 172 AD2d 706).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Lawrence, Pizzuto and Joy, JJ., concur.